UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-31805 JOURNAL COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Wisconsin 20-0020198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 W. State Street, Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) (414) 224-2000 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Number of shares outstanding of each of the issuer’s classes of common stock as of April 26, 2013: Class Outstanding at April 26, 2013 Class A Common Stock Class B Common Stock Class C Common Stock JOURNAL COMMUNICATIONS, INC. INDEX Page No. Part I. Financial Information Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of March 31, 2013 and December 30, 2012 2 Unaudited Condensed Consolidated Statements of Operations for the First Quarter Ended March 31, 2013 and March 25, 2012 3 Unaudited Condensed Consolidated Statements of Comprehensive Income for the First Quarter Ended March 31, 2013 and March 25, 2012 4 Unaudited Condensed Consolidated Statement of Equity for the First Quarter Ended March 31, 2013 5 Unaudited Condensed Consolidated Statement of Equity for the First Quarter Ended March 25, 2012 6 Unaudited Condensed Consolidated Statements of Cash Flows for the First Quarter Ended March 31, 2013 and March 25, 2012 7 Notes to Unaudited Condensed Consolidated Financial Statements as of March 31, 2013 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosure of Market Risk 32 Item 4. Controls and Procedures 32 Part II. Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 Index PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS JOURNAL COMMUNICATIONS, INC. Unaudited Condensed Consolidated Balance Sheets (in thousands, except share and per share amounts) March 31, 2013 December 30, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Prepaid expenses and other current assets Syndicated programs Deferred income taxes TOTAL CURRENT ASSETS Property and equipment, at cost, less accumulated depreciation of $252,897 and $247,782, respectively Syndicated programs Goodwill Broadcast licenses Other intangible assets, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued employee benefits Deferred revenue Syndicated programs Accrued income taxes Other current liabilities Current portion of unsecured subordinated notes payable Current portion of long-term liabilities TOTAL CURRENT LIABILITIES Accrued employee benefits Syndicated programs Long-term notes payable to banks Unsecured subordinated notes payable Other long-term liabilities Equity: Preferred stock, $0.01 par - authorized 10,000,000 shares; no shares outstanding at March 31, 2013 and December 30, 2012 - - Common stock, $0.01 par: Class C - no shares authorized; issued and outstanding:no shares at March 31, 2013 and December 30, 2012 - - Class B - authorized 120,000,000 shares; issued and outstanding: 6,876,452 shares at March 31, 2013 and 6,905,955 shares at December 30, 2012 62 63 Class A - authorized 170,000,000 shares; issued and outstanding: 43,988,331 shares at March 31, 2013 and 43,750,920 shares at December 30, 2012 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 2 Index JOURNAL COMMUNICATIONS, INC. Unaudited Condensed Consolidated Statements of Operations (in thousands, except per share amounts) First Quarter Ended March 31, 2013 March 25, 2012 Revenue: Broadcasting $ $ Publishing Corporate eliminations ) ) Total revenue Operating costs and expenses: Broadcasting Publishing Corporate eliminations ) ) Total operating costs and expenses Selling and administrative expenses Total operating costs and expenses and selling and administrative expenses Operating earnings Other income and (expense): Interest income - 5 Interest expense ) ) Total other income and (expense) ) ) Earnings from continuing operations before income taxes Provision for income taxes Net earnings $ $ Earnings per share: Basic - Class A and B common stock: $ $ Diluted - Class A and B common stock: $ $ Basic and diluted - Class C comm on stock: $
